On the Motion to Dismiss.
The opinion of the court was delivered by
Marr, J.
This is an appeal from an order of the district court of Madison parish removing the cause into the circuit court of the United States. Plaintiff, appellee, moves to dismiss the appeal on the ground that this court is without jurisdiction; “the jurisdiction of the State courts having ceased on filing the application and obtaining the order of removal.”
In Goodrich vs. Hunton. 29 An. 372, we held that an appeal would lie from the order of removal from the State court into the circuit court, and we see no reason to doubt the correctness of that decision.
The motion to dismiss is, therefore, overruled.